Citation Nr: 0839794	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of degenerative joint disease of the lumbar 
spine, rated as 0 percent disabling prior to April 27, 2007.  

2.  Evaluation of degenerative joint disease of the lumbar 
spine, rated as 10 percent disabling from April 27, 2007.  

3.  Entitlement to service connection for right hip fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction rests with Ft. Harrison.

In November 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Prior to April 27, 2007, degenerative joint disease of 
the lumbar spine was manifested by pain and range of motion 
showing forward flexion to 90 degrees with no evidence of 
muscle spasms, guarding or localized tenderness. 

2.  From April 27, 2007, degenerative joint disease of the 
lumbar spine is manifested by forward flexion to 70 degrees 
with no clinical evidence of muscle spasms, guarding or 
localized tenderness.  

3.  Any in-service right hip injury was resolved.  

4.  The veteran does not have a right hip disability due to 
disease or injury.  





CONCLUSIONS OF LAW

1.  Prior to April 27, 2007, degenerative joint disease of 
the lumbar spine was 10 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 
(2008).

2.  From April 27, 2007, degenerative joint disease of the 
lumbar spine is no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 (2008).

3.  Right hip fracture was not incurred in or aggravated by 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the veteran's claim for service connection, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2006.  Regarding the veteran's challenge to the 
disability evaluation assigned following the grant of service 
connection for degenerative joint disease of the lumbar 
spine, in Dingess, the U.S. Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  


				Legal Criteria and Analysis 

RATINGS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's thoracolumbar spine disability is currently 
evaluated pursuant to the General Rating Formula for Disease 
and Injures of the Spine.  This formula provides that where 
there is disability with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following evaluations are warranted:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

Diagnostic Code 5003 provides for a 20 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; and a 10 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

Evaluation of degenerative joint disease of the lumbar spine, 
rated as 0 percent disabling prior to April 27, 2007

The veteran's degenerative joint disease of the lumbar spine 
disability is rated 0 percent disabling prior to April 27, 
2007.  This rating contemplates the presence of periarticular 
pathology productive of painful motion of the thoracolumbar 
spine.  38 C.F.R. § 4.59 (2008).  In order to warrant a 
higher evaluation, the veteran's disability must approximate 
the functional equivalent of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

The veteran was afforded a VA compensation and pension 
examination in June 2006.  During this examination, he 
reported constant low back pain and an uneven walk.  The back 
pain was noted to be dull predominately on the left side.  
Bending, leaning and lifting were noted to cause pain.  The 
veteran's gait was noted to be even and balance steady.  
Lumbar spine inspection revealed that the anterior iliac 
crests appeared aligned and posterior musculature appeared 
symmetrical.  The veteran's posture was erect and there was 
no evidence or uneven gait.  Curvature of the LS spine was 
noted to be normal.  Range of motion, in degrees, showed 
forward flexion 0 to 90, extension 0 to 30, left lateral 
flexion 0 to 30, right lateral flexion 0 to 30, left lateral 
rotation 0 to 30 and right lateral flexion 0 to 30.  There 
was no evidence of muscle spasms, guarding or localized 
tenderness with preserved spinal contour.  There was no 
clinical evidence of radiating pain, fatigue, weakness or 
lack of endurance and incoordination.  There was also no 
evidence of painful motion.  

Evaluation of the lumbar spine showed bilateral spondylosis 
with spondylolisthesis of at least 14 mm.  No significant 
change of flexion/extension was noted.  It was shown that 
there was joint space narrowing at L5/S1 level consistent 
with early degenerative disease.  An impression was given of 
bilateral spondylosis at L5/S1 with spondylolisthesis.  The 
examiner noted that there was clinical evidence of full range 
of motion, muscle strength and functional ability of the 
lumbar spine.  

The Board finds that a 10 percent evaluation for degenerative 
joint disease of the lumbar spine prior to April 27, 2007 is 
warranted.  The evidence shows that prior to April 27, 2007 
the veteran complained of constant low back pain and an 
uneven walk.  The back pain was noted to be dull 
predominately on the left side.  Also, bending, leaning and 
lifting were noted to cause pain.  The Board has considered 
the requirements of 38 C.F.R.  §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), and finds that the 
veteran does suffer from functional impairment that can be 
attributed to pain caused by the service-connected 
degenerative joint disease of the lumbar spine.  There is 
evidence of pain and the Board is unable to conclude that 
there is no functional impairment.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The Board further notes that in December 2006 
the veteran expressed disagreement with the September 2006 
rating decision granting him an evaluation of 0 percent 
disabling for degenerative joint disease of the lumbar spine.  
The veteran was afforded a more thorough examination in April 
2007 and such examination confirmed what the veteran alleged 
in his December 2006 notice of disagreement.  In light of the 
above, the minimum compensable evaluation for the joint, 10 
percent is granted for degenerative joint disease of the 
lumbar spine prior to April 27, 2007.  

Evaluation of degenerative joint disease of the lumbar spine, 
currently rated as 10 percent disabling

The veteran's degenerative joint disease of the lumbar spine 
disability is currently rated 10 percent disabling.  In order 
to warrant a higher evaluation, the veteran's disability must 
approximate the functional equivalent of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The veteran was afforded a VA compensation and pension 
examination in April 2007.  The veteran reported in this 
examination that he experiences constant pain in the lumbar 
spine rated 4 out of 10 that flares to 8 out of 10 monthly 
lasting approximately 48 hours.  The veteran denied 
radiculopathy into the lower extremities bilaterally, 
numbness and weakness.  Limitation of motion or functional 
impairment during flare-ups was noted.  The veteran reported 
difficulty sleeping due to back pain.  He denied limitation 
walking and driving but reported sitting and standing was 
limited to approximately 60 minutes.  He reported hip and 
back pain when bending over to put on his shoes and/or to 
pick things up.  After walking three miles, the veteran 
reported that he experiences muscle tightness and increased 
pain in the low back.  He also reported pain after a day of 
horseback riding.  

Examination revealed the veteran had a normal gait and that 
his balance was steady without the use of ambulating aides.  
The examiner noted that the veteran sat with ease during the 
examination and had few position changes for comfort.  Range 
of motion, in degrees, showed forward flexion 0 to 70, 
extension 0 to 20, left lateral flexion 0 to 20, right 
lateral flexion 0 to 20, left lateral rotation 0 to 30 and 
right lateral flexion 0 to 30.  The same range of motion was 
noted after repetitive use.  The examiner noted that there 
was evidence of pain with motion by way of facial grimace.  
There were no signs of atrophy of the buttocks or lower 
extremities.  

The examiner noted that there was no objective or clinical 
evidence to show any additional functional loss of range of 
motion due to pain, etc. beyond the measured and reported 
ranges.  There was no clinical evidence of radiating pain, 
fatigue, weakness or lack of endurance and incoordination.  
There was also no evidence of muscle spasms, guarding or 
localized tenderness with preserved spinal contour.  The 
veteran's gait was noted as normal and there was no clinical 
evidence of postural abnormalities, fixed deformity 
(ankylosis) or abnormality of musculature of the back.  No 
clinical evidence of additional limited joint function with 
repetitive use due to pain, weakness, lack of endurance, or 
incoordination was noted.  
The veteran was able to squat and return to a standing 
position without complaints of pain or loss of balance.  

Evaluation of the lumbar spine showed bilateral spondylosis 
with spondylolisthesis of at least 14 mm.  No significant 
change of flexion/extension was noted.  It was shown that 
there was joint space narrowing at L5/S1 level consistent 
with early degenerative disease.  An impression was given of 
bilateral spondylosis at L5/S1 with spondylolisthesis.  

In the November 2007 hearing, the veteran reported that he 
has considerable back pain with pain down the leg, numbness 
in his leg and atrophy.  He also reported that one leg was 
smaller than the other.  

The Board finds that a higher evaluation under the general 
rating criteria is not warranted.  The evidence shows the 
veteran is able to flex his spine to 70 degrees.  The April 
2007 examiner noted that there was no objective or clinical 
evidence to show any additional functional loss of range of 
motion due to pain, etc. beyond the measured and reported 
ranges.  There was no clinical evidence of radiating pain, 
fatigue, weakness or lack of endurance and incoordination.  
There was also no evidence of muscle spasms, guarding or 
localized tenderness with preserved spinal contour.  We 
specifically find that the veteran's report of his functional 
restrictions during the hearing is credible.  However, that 
credible evidence established that he retains functional 
flexion greater than 60 degrees.  Even accounting for any 
functional loss due to pain on use, repetitive motion, 
fatigability, and incoordination, the Board finds that the 
evidence demonstrates the veteran is able to flex his spine 
greater than 60 degrees.  The combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  
Furthermore, there is no showing of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In light of the above, the Board finds 
that the veteran's disability does not warrant a higher 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board also notes that the veteran is not entitled to a 
higher evaluation under diagnostic code 5003 as there is no 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.

The Board notes that at his November 2007 hearing, the 
veteran reported considerable back pain with pain down the 
leg, numbness in his leg and atrophy.  However, the April 
2007 examination revealed no signs of atrophy of the buttocks 
or lower extremities.  The veteran also denied radiculopathy 
into the lower extremities bilaterally, numbness and weakness 
in his April 2007 examination.  In regard to the veteran's 
claim of neurologic deficits, the Board informed the veteran 
at his November 2007 hearing that his file would be held open 
for 30 days to allow him time to submit evidence of such 
deficits.  No additional evidence has been submitted.  The 
Board finds the veteran's lay statements about neurologic 
deficits to be less probative than the two VA examinations 
showing no neurological deficits.  Based on the above, the 
Board finds that separate ratings for any neurological 
abnormalities are not warranted.  

The Board has considered all other potentially applicable  
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

SERVICE CONNECTION 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Entitlement to service connection for right hip fracture

The veteran is seeking service connection for a right hip 
disability.  The veteran has indicated that his disability is 
secondary to his service connected degenerative joint disease 
of the lumbar spine disability or occurred at the same time.  
After review of the record, the Board finds against the 
veteran's claim.  

Service medical records show that the veteran was evaluated 
for multiple injuries after being run over by a truck in 
September 1994.  The veteran complained of bilateral hip pain 
in November 1994.  Full range of motion of the hips was 
noted.  The veteran was diagnosed with right acetabular 
fracture in December 1994.  Good hip motion was noted at that 
time.  The veteran complained of right hip pain with popping 
in February 1995.  It was noted that symptoms were worse with 
prolonged standing and squatting, and prolonged walking.  A 
diagnosis of nondisplaced right acetabular fracture was 
given.  

In November 1995, the veteran's lower extremities were 
reported normal.  The veteran complained of hip pain in July 
1996.  In September 1996, lateral views of the hips revealed 
no fractures, dislocations or osseous abnormalities.  
Mineralization was noted to be normal as well as articular 
soft tissues.  The joint spaces were well maintained and 
overlying soft tissues were unremarkable.  Normal hip series 
was noted.  Right hip pain was diagnosed in September 1996.  
X-rays normal was noted.  

Hip pain was again noted in June 1998.  Normal gait and full 
range of motion of the right hip was noted.  There was no 
evidence of arthritis and normal joint space was noted.  The 
examiner assessed hip pain and noted that it was unclear if 
the pain truly referred to the joint or was soft tissue.  In 
October 1998, the veteran reported occasional pain right hip.  

The veteran was afforded a VA compensation and pension 
examination in June 2006.  During this examination, he 
reported intermittent pain, loss of control of the right leg 
and pain due to movement.  He reported that flare up pain 
caused an increase in limitation of range of motion.  
Clinical evidence showed that the hip joints were symmetric 
and there were no signs of swelling, masses, deformity, or 
atrophy.  There was no clinical evidence of a leg length 
discrepancy or tenderness on palpation of joints.  Hip range 
of motion bilaterally, in degrees, showed flexion 0 to 125, 
extension 0 to 30, adduction 0 to 25, abduction 0 to 45, 
external rotation 0 to 60 and internal rotation 0 to 40.  
Evaluation of the hips bilaterally failed to demonstrate any 
fractures or bony abnormalities.  No osseous abnormalities 
were shown.  The examiner noted that there was clinical 
evidence of full range of motion and strength of joint that 
was equal to the left hip.  The examiner further noted that 
there was no clinical evidence of functional loss of the 
joint and that current radiology findings were negative.  
Etiology of subjective complaints unclear was noted.  

The veteran was afforded another VA compensation and pension 
examination in April 2007.  The veteran reported in this 
examination that he experiences constant dull aching pain in 
the right hip rated 3 out of 10 that flares to 6 out of 10 
once per week lasting up to a few minutes at a time and then 
repeating itself several times during the day.  Clinical 
evidence showed that the hip joints were symmetric and there 
were no signs of swelling, masses, deformity, or atrophy.  
Leg discrepancy was noted.  Leg measurement was equal from 
the anterior superior iliac crest to the inferior aspect of 
the medial maleolus, bilaterally.  Hip range of motion 
bilaterally, in degrees, was: flexion 0 to 125, extension 0 
to 30, adduction 0 to 25, abduction 0 to 45, external 
rotation 0 to 60 and internal rotation 0 to 40.  The same 
range of motion was noted after repetitive use.  The examiner 
noted that there was no objective or clinical evidence to 
show any additional functional loss of range of motion due to 
pain, etc. beyond the measured and reported ranges.  There 
was no clinical evidence of fatigue, weakness or lack of 
endurance with repetitive use.  There was also no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding or movement.  Evaluation of the hips bilaterally 
failed to demonstrate any fractures or bony abnormalities.  
No osseous abnormalities were shown.  

The examiner noted that there was no clinical or diagnostic 
evidence of a current chronic disability of the right hip.  
The examiner noted that the etiology of the subjective 
complaints was unclear and that no diagnosis was possible.  
The examiner opined that it is less likely than not that the 
veteran has a current chronic disability of the right hip 
related to his incident in service in which he was ran over 
by a truck or due to his service connected low back 
condition.  

Via various statements the veteran has maintained that his 
right hip fracture was directly caused by a truck accident in 
service and that his back injury has aggravated the hip 
injury.  In the November 2007 hearing, the veteran reported 
that he sustained a right hip fracture in service and that 
service medical records note that he had intermittent pain 
and loss of control of the right leg in March 2007.  He 
testified that sometimes he has no control over the muscles 
in his leg and that he has weakness.  The veteran reported 
constant pain in the hip.  He also reported that his gait is 
uneven because of his condition and that his condition 
worsens with movement.  The veteran believed that the pain in 
his right hip was connected to the pain in his low back.   

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability that is due to a 
disease or injury.  Although the veteran seeks service 
connection for a right hip fracture, there is no competent 
evidence showing a right hip disability due to disease or 
injury.  For veterans, basic entitlement to disability 
compensation derives from two statutes, 38 C.F.R. §§ 1110 and 
1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered or disease contracted in the line of 
duty. . . ." 38 U.S.C. §§ 1110, 1131 (2008); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although service medical records show that the veteran was 
treated in service for his right hip, the in service right 
hip injury was resolved.  At this time, there is no competent 
evidence showing that the veteran currently has a right hip 
disability due to disease or injury.  The April 2007 VA 
examiner noted that there was no clinical or diagnostic 
evidence of a current chronic disability of the right hip.  
The examiner noted that the etiology of the subjective 
complaints was unclear and that no diagnosis was possible.  
The examiner opined that it is less likely than not that the 
veteran has a current chronic disability of the right hip 
related to his incident in service in which he was ran over 
by a truck or due to his service connected low back 
condition.  

The April 2007 examination is consistent with the other 
evidence of record.  The June 2006 VA examiner noted that 
there was clinical evidence of full range of motion and 
strength of joint that was equal to the left hip.  The 
examiner further noted that there was no clinical evidence of 
functional loss of the joint and that current radiology 
findings were negative.  Etiology of subjective complaints 
unclear was noted.  The June 2006 and April 2007 VA 
examinations, which show normal hips, are also consistent 
with the September 1996 examination which noted that lateral 
views of the hips revealed no fractures, dislocations or 
osseous abnormalities.  

The record shows that the veteran's right hip was treated in 
service.  However, there is no current evidence of a right 
hip disability due to disease or injury.  At most, outpatient 
treatment records show complaints of right hip pain.  To the 
extent that the veteran asserts that he has a right hip 
fracture due to disease or injury, post service records fail 
to show such pathology.  The Board has taken the veteran's 
statements about his right hip into consideration.  However, 
the Board finds that the more probative evidence shows that 
the veteran does not have a right hip disability due to 
disease or injury.  In the absence of a current disability 
due to disease or injury, service connection for right hip 
fracture may not be granted.  



ORDER

A 10 percent evaluation for degenerative joint disease of the 
lumbar spine prior to April 27, 2007 is granted.  

An evaluation higher than 10 percent disabling for 
degenerative joint disease of the lumbar spine is denied.  

Service connection for right hip fracture is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


